Tilson, Judge:
The question involved in this appeal to reappraisement is the proper dutiable value of certain double purchase jacks, and special fillet. The merchandise was appraised as entered, and the plaintiff contends for a 5 per centum advance over these values. The record shows that more than thirty days prior to the entry of this merchandise the exporter advanced his prices 5 per centum, and this 5 per centum advance is not included in the entered and appraised value.
On the record before me I find the proper dutiable value of this merchandise to be the appraised value, plus 5 per centum. Judgment will be rendered accordingly.